Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: (l) Was the order of the Special Term denying plaintiffs’ motion to strike from the answer of defendant Pan American Airways, Inc., the first affirmative defense, properly made? (2) Was the order of the Special Term denying plaintiffs’ motion to strike from the answer of defendant Pan Américan Airways, Inc., the second affirmative defense, properly made? (3) Was the order of the Special Term denying plaintiffs’ motion to strike from the answer of defendant Pan American Airways, Inc., the third affirmative defense, properly made? Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [See ante, p. 287.]